Citation Nr: 0942307	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-35 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disability.  

2. Entitlement to service connection for a back disability.  

3. Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The appellant served in the Air Force National Guard which 
included several periods of active duty for training 
(ACTDUTRA) and inactive duty for training (INACTDUTRA) from 
March 1982 to November 2002.  In November 2002, she was 
placed on the retired reserve list.  She retired in August 
2007.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied claims 
of service connection for the following: osteoarthritis of 
the acromioclavicular joint with associated impingement 
syndrome; thoracic scoliosis with associated thoracic disc 
disease; and a bilateral knee condition.  In her October 2005 
appeal, the appellant stated she was only appealing "a left 
knee condition."  

In May 2006, the appellant testified before a decision review 
officer (DRO) at the RO.  A transcript of the hearing has 
been associated with the file.  

In June 2008, these claims were remanded for further 
development.  

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1. A clear preponderance of the evidence is against a finding 
that a chronic left shoulder disability had its onset in or 
is otherwise related to service.  

2. A clear preponderance of the evidence is against a finding 
that a chronic left knee disability had its onset in or is 
otherwise related to service.  


CONCLUSIONS OF LAW

1. A chronic left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

2. A chronic left knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

In February and May 2004 letters, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009).  The AOJ notified the appellant 
of information and evidence necessary to substantiate the 
claim for service connection.  She was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that she was expected to 
provide.  A March 2006 letter informed the appellant of the 
process by which initial disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant has been able to 
participate effectively in the processing of her claim.  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination when necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything 
reasonably possible to assist the appellant with respect to 
her claims for benefits in accordance with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  The 
appellant received an examination in conjunction with her 
left shoulder claim in August 2004 but she was not given an 
examination regarding her left knee claim.  

As explained below, the evidence does not show that a left 
knee disability was incurred or aggravated during the 
appellant's ACDUTRA.  Without such evidence, service 
connection cannot be granted.  The Board concludes that a 
remand to accord the appellant a VA examination pertinent to 
her left knee claim for service connection is not warranted.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The duties to 
notify and assist have been met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In a recent case, Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009), the Federal Court reiterated that under 38 C.F.R. 
§ 1154(a) VA is required to give due consideration to all 
pertinent medical and lay evidence in evaluating a claim for 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit stated that under section 
1154(a) lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when: "(1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau, 492 
F.3d at 1377.  The Board must do more than look for a medical 
nexus in adjudicating claims with lay evidence; it must also 
discuss competence and credibility.  

The United States Court of Appeals for Veterans Claims 
(Court), held that the Veteran was competent to testify to 
factual matters of which he had first-hand knowledge, 
including having right hip and thigh pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  Id.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000).  In determining whether lay evidence is 
satisfactory, the Board may consider the demeanor of the 
witness, internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The phrase "active military, naval, or air service" from 
38 U.S.C.A. § 1131 includes any period of ACDUTRA during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  The term 
"ACDUTRA" includes full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. 
§ 101(22)(a) (West 2002); 38 C.F.R. § 3.6(c) (2009).  The 
term "INACDUTRA" includes duty prescribed for the Reserves.  
38 U.S.C.A. § 101(23)(a).  The Reserves include the National 
Guard of the United States.  38 U.S.C.A. § 101(26), (27).  
Duty, other than full-time duty, performed by a member of the 
National Guard of any State, is considered to be INACDUTRA.  
38 C.F.R. § 3.6(d)(4).  

III. Analysis

	A. Left shoulder claim

The appellant contended in a January 2005 statement (with an 
attached photocopied photograph) that while she was serving 
in Berlin, Germany in 1989 she injured her left shoulder 
digging a hole.  The photograph is dated August 1989 and 
appears to be a front cover of a publication.  The photograph 
shows people digging.  She stated that this duty assignment 
was what "did the most damage to my back and shoulder.  The 
swelling and pain continue to this date."  In an earlier 
statement from March 2004 describing the Berlin deployment, 
she did not state she had a left shoulder injury; she 
mentioned only a back injury.  At the May 2006 DRO hearing, 
she stated she injured her left shoulder in February 1988 
when she was carrying lumber (Transcript, p 1).  She stated 
there was no record made of this injury (Transcript, p 2).  
She also receives no current treatment for her left shoulder 
(Transcript, p 4).  

A February 5, 1987 private letter from a private chiropractic 
orthopedist (contained in the service medical folder) states 
that due to a left shoulder injury the appellant should not 
use her left arm.  A February 7, 1987 service treatment 
record shows that the appellant was examined after a left 
shoulder injury on January 28, 1987.  The assessment was mild 
left rotator cuff strain.  The appellant was to return to 
duty.  

A May 1987 Air National Guard point credit summary shows that 
the appellant was on INACDUTRA on the date of the service 
treatment notation, February 7, 1987.  Although surrounding 
INACDUTRA and ACTDUTRA dates are listed, the date of January 
28, 1987 is not listed.  

Medical certificates from August 1987 and July 1988 show that 
no medical defects were reported.  In a March 1989 report of 
medical history, the appellant reported good health and a 
left shoulder injury from February 1987; the shoulder was 
listed as not remarkable and there were no complications.  No 
pain was reported (or checked) under current problems.  There 
was no mention of a February 1988 shoulder injury.  

A February 1990 medical certificate showed no medical 
defects.  In an October 1992 report of medical history, the 
appellant stated she was in good health and did not check 
"painful or 'trick' shoulder" when listing current 
complaints.  She stated she suffered a left shoulder injury 
in February 1987 and it was listed as "not remarkable."  
There was no mention of subsequent left shoulder trauma.  A 
medical records review showed no medically disqualifying 
defects at this time.  

Most of the annual medical certificates or reports of medical 
history examinations from January 1991 to October 1998 list 
no medical defects or problems.  For example, the appellant 
reported things like a tubal ligation in September 1997 and 
menopause and histamine in February 1998.  An April 1999 
physical fitness questionnaire shows the appellant reported a 
curved spine and that her left knee locks.  In August 2000, 
she reported medications taken for allergies and menopause; 
no other medical problems were reported.  

An August 2004 VA examination showed the appellant reported a 
left shoulder injury associated with materials handling in 
1988.  She was not receiving treatment for her left shoulder.  
The impression was osteoarthritis of the acromioclavicular 
joint with associated impingement syndrome of the left 
shoulder.  

The Board finds that service connection for the left shoulder 
is not warranted.  First, the mild rotator cuff strain found 
in February 7, 1987 did not occur during INACDUTRA or 
ACDUTRA, as shown by the February 1987 service treatment 
record and by the May 1987 point credit summary.  Merely 
reporting a prior injury that occurred at some other time 
prior to INACDUTRA does not satisfy 38 U.S.C.A. § 1131 
because only injuries occurring "in the line of duty in the 
active military, naval, or air service" are to be 
compensated.  Disability from off-duty injuries are not 
covered under statute.  Additionally, the appellant does not 
state that February 1987 was where her left shoulder problems 
originated; at the May 2006 hearing she said that the 
disability started in February 1988 and in a January 2005 
statement she said it started in the latter half of 1989.  

There was no showing of any shoulder injury in 1988 and by 
the appellant's own admission she did not report any such 
injury (Transcript, p 2).  As mentioned, the appellant is 
competent to report the onset of symptoms during service as 
well as of suffering from a condition since that time if she 
has actually observed or experienced the symptoms.  Layno, 
6 Vet. App. 467-69.  The Board finds that the appellant is 
competent to state what she personally experienced regarding 
her left shoulder disability.  

The Board finds the inconsistencies in the appellant's 
statements undercut their probative value.  Service treatment 
records show that the appellant had a non-service related 
left shoulder injury in January 1987 (an injury incurred 
while not on ACDUTRA) and reported it.  Treatment records do 
not reflect a left shoulder injury in 1988 or a left shoulder 
problem after digging in August 1989.  Service treatment 
records show she did report several other medical problems.  
For example, on an April 1999 physical fitness questionnaire 
she reported a curved spine and that her left knee locks.  
Medical certificates in 1989 and 1990 refer to the 1987 left 
shoulder injury (that was not during a period of service) but 
make no mention of any intervening injury and work-ups were 
negative for left shoulder pathology.  Service treatment 
records show no report of left shoulder injuries from 1988 or 
1989 nor did she report symptoms from the alleged shoulder 
injury.  No diagnoses or symptoms were noted by service 
clinicians in treatment records.  

Additionally, the appellant's descriptions of left shoulder 
injury are inconsistent.  In March 2004, she described only a 
back injury during the Berlin, Germany deployment.  In a 
January 2005 statement she said that digging a hole in 
Germany in 1989 "did the most damage" to her shoulder.  She 
reported at the August 2004 VA joints examination that she 
injured her shoulder handling materials in 1988.  At the May 
2006 DRO hearing, she stated that she injured her shoulder in 
February 1988 while gutting an officer's building, but then 
went on to describe a back injury.  These recent statements 
were made after she filed her claim for compensation and do 
not account for the 1987 left shoulder injury, which is the 
only one documented by contemporaneous records.  Due to the 
inconsistencies in reporting, the Board finds the appellant's 
statements and testimony to be of low probative value.  

In regard to her reasons for inconsistencies, the appellant 
stated at the DRO hearing that she did not want to report any 
injuries because of "peer pressure" and cited fear of being 
singled out due to her gender.  She also submitted a 
September 2005 article citing a VA study regarding sexual 
harassment and sexual assault in the National Guard and 
Reserve.  A review of the appellant's service treatment 
records shows that she did report medical problems and 
injuries at different times of her service.  The records also 
show she had opportunities to report problems at various 
times throughout her career of 20 plus years in the National 
Guard.  It is inconsistent to claim fear for reporting one 
injury when there is evidence that injuries were reported.  

As a result of the low probative value of the testimony and 
statements submitted, the Board finds that there is no 
convincing evidence that any current left shoulder is related 
to an incident in service, including claimed trauma.  The 
Board does not find that a medical nexus opinion is 
necessary, as there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The preponderance of the 
evidence is against the appellant's claim of service 
connection for a left shoulder disability.  The 
benefit-of-the-doubt rule does not apply, and this claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b) 
(2009).  

	B. Left knee claim 

In her March 2004 claim and statement, the appellant said her 
left knee disability began in August 1982.  She stated she 
was examined and was not allowed to run or drill.  She also 
mentioned the dates of February 1988, March 1988 and August 
1989 but did not state whether treatment was for her left 
knee or back or both.  This issue was clarified in an April 
2005 statement, when the appellant asserted that she 
experienced knee pain in August 1982 during drills and 
exercises while on ACDUTRA.  She stated she was examined by 
the base clinic and taken off marching and other exercises.  
For the other periods previously mentioned (February 1988, 
August 1989) she referred to only back problems.  

In October 2005, she stated that during the time period of 
July to September 1982 she was sent to the clinic to have her 
legs and left knee examined.  She said her left knee had 
difficulty when she was marching.  "The progression of this 
injury has been first pain in baring (sic) weight of walking, 
then it started locking up, and now it will just give out at 
unforeseen times: Dancing, going up stairs, or just 
walking."  At the May 2006 DRO hearing, she stated in basic 
training, a run was needed to complete the training.  
(Transcript, p 3.)  Her knees, the left in particular, 
started getting weak and sore and she was put on light duty 
due to her knee.  Id.  Sometime after basic training she was 
again put on light duty.  Id.  Her left knee bothered her 
"off and on" until her last years in service; her knee 
would give out at times.  (Transcript, p 4.)  She stated her 
left knee had progressively worsened but did not receive 
treatment for her knee.  Id.  

In an April 2005 statement, the appellant's husband said they 
had been married eleven years.  He stated that her walking 
while traveling is limited, especially with stairs.  She 
seldom walks more than short distances and the knee is liable 
to "give out" unexpectedly.  He said the appellant has 
experienced continued debilitation due to her back and knee 
conditions.  In a June 2005 statement, her friend (who had 
known the appellant for three years) observed that the 
appellant was unable to participate in any activity which put 
stress on her knees.  She had trouble standing up.  The 
friend only engages in sedentary activities with the 
appellant.  

Service treatment records show the appellant reported leg 
cramping after starting a new sports season in October 1981 
and March 1982.  An August 1982 service treatment record 
shows the appellant had tender calves and the assessment was 
strain.  On another August 1982 service treatment record, 
there was "pain over pes anserinus on right" with painful 
movement.  Physical examination showed mild tenderness and a 
normal knee examination.  The assessment was a strained pes 
anserinus.  An August 1982 profile showed duty restrictions 
of running and drilling as well as in liberty activities; for 
example, no dancing, bowling, or strenuous activity during 
non-duty periods.  Another profile from the same month showed 
she was to follow a progressive walking program.  

The appellant's DD 214 (certificate of release or discharge 
from active duty) shows she was on ACDUTRA from July 1982 to 
November 1982.  Under the narrative reason for separation 
"completion of initial active duty training" is listed.  

On a September 1985 report of medical history examination, no 
knee problems were reported.  The appellant did not mark 
"'trick' or locked knee" but did mark "cramps in legs" and 
a having a history of low blood pressure.  Medical 
certificates from August 1987 and July 1988 show no reported 
medical defects.  On a March 1989 report of medical history 
form, the appellant reported good health and a left shoulder 
injury in February 1987, but did not report any knee 
problems.  Annual medical certificates from February 1990 to 
August 1995 showed the appellant stated she had no medical 
problems.  From that time on the appellant would report 
things like tubal ligation in September 1997, menopause and 
histamine in February 1998.  

In an April 1999 fitness questionnaire, the appellant 
reported a curved spine and that her left knee locks.  When 
asked on another questionnaire in October 1999 if she had any 
hip, knee, ankle or feet problems she stated she had a "left 
hip nerve."  
On an August 2000 fitness questionnaire, when asked if she 
had any hip, knee, ankle or feet problems she said no.  Two 
months later when asked if she had any medical problems on an 
annual medical certificate she said no.  

The Board finds that service connection is not warranted.  
The lay statements in the record do not establish the 
presence of a chronic condition during service or continuity 
of symptomatology after service to satisfy 38 C.F.R. 
§ 3.303(b).  The appellant indicates that her left knee 
disability began in service and has gotten progressively 
worse since (see the October 2005 statement and the May 2006 
DRO hearing Transcript, p 4).  The Board must assess the 
appellant's competence and credibility, especially in terms 
of whether the lay evidence can establish the requisite 
continuity of symptoms for the claim.  Layno v. Brown, 6 Vet. 
App. at 467-69; Caluza, 7 Vet. App. at 511.  

The Board finds the appellant, her husband and her friend are 
competent to state what they have witnessed.  The friend has 
only known the appellant since 2002.  Her husband speaks to 
"continued debilitation" due to back and knee problems.  He 
does not account specifically for the time of injury in 
service to the present time and is not specific about the 
length of time for each disability.  Due to lack of 
specificity as to the time of onset in the appellant's 
husband statement and lack of personal knowledge regarding 
the appellant's earlier condition in service regarding the 
knee by her friend, the lay statements are afforded less 
weight.  

In regard to the appellant's statements, an August 1982 
service treatment record shows that her right pes anserinus 
was strained during the time period of ACDUTRA (July to 
September 1982) and a knee examination was otherwise normal.  
The appellant stated at the May 2006 DRO hearing she was put 
on light duty because of her left knee; the service treatment 
records state her knees were normal other than right pes 
anserinus strain.  The profile records restricting duty were 
dated around the same time as the right pes anserinus strain 
was treated.  This reveals an inconsistency between the 
service treatment records and the appellant's assertions.  It 
appears that the knee that was problematic in 1982 was the 
right knee and not the left.  The August 1982 record is 
afforded more weight because it was created during the time 
of the injury.  

Service treatment records show that the appellant once 
reported that her left knee locked on a physical fitness 
questionnaire in April 1999.  In October of that year, she 
did not report a knee problem; she reported a left hip 
problem.  Service treatment records as a whole (which span 
twenty years) show that the appellant did report other 
injuries, illnesses, and outside treatment.  As a result, the 
Board does not find the appellant credible in her assertion 
that she had a left knee injury in service which she did not 
report and that her left knee has worsened over time.  

Again, at the May 2006 DRO hearing the appellant mentioned 
she was not comfortable in reporting injuries or illnesses 
due to her gender and fear of discrimination.  However, as 
mentioned, the service treatment records show that the 
appellant did report injuries and illnesses on occasion and 
received treatment for them.  Her assertions that she did not 
report injuries or illnesses are inconsistent with the 
record.  

Given that the appellant did not remember the injury that 
placed her on profile in August 1982, she did not 
consistently report symptoms of a left knee disability, and 
her service treatment records show she received treatment for 
and reported a variety of other injuries and illnesses when 
she stated she did not report injuries, the Board affords the 
appellant's testimony and statements less weight.  The Board 
finds the evidence as a whole does not show a chronic 
disability in service and it does not establish continuity of 
symptoms after service to support chronicity under 38 C.F.R. 
§ 3.303(b).  The Board does not find that a medical nexus 
opinion is necessary, as there is no true indication that 
pertinent disability is associated with service.  See 
Charles, 16 Vet. App. at 375.  The preponderance of the 
evidence is against the appellant's claim for a left knee 
disability.  The benefit-of-the-doubt rule does not apply, 
and this claim for service connection must be denied.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a left shoulder disability is denied.  

Service connection for a left knee disability is denied.  


REMAND

A March 13, 1988 service treatment record shows the appellant 
reported an injury that occurred on February 9, 1988).  No 
records confirm February 9, 1988 was period of ACDUTRA or 
INACDUTRA.  While nearly every other period is accounted for, 
a 1988 points statement that would cover this period has not 
been associated with the file.  On remand, the RO should 
check with the Missouri National Guard, who apparently 
downloaded the point statements from the Defense Personnel 
Records Information System, to see if this record is 
available.  

The appellant also claimed in a December 2003 claim that she 
experienced pain when digging holes for a firing range in 
August 1989 (this period is documented as ACDUTRA).  In March 
2004, she said her back also swelled on the right side near 
the spine, but she did not seek medical attention.  She told 
the Master Sergeant in charge and he assigned her to lighter 
tasks.  

The appellant reported back problems on two physical fitness 
questionnaires in 1999 and August to October 1996 private 
physical therapy notes show a diagnosis of mid-back 
discomfort and scoliosis.  A May 28, 2002 statement from the 
appellant's Chief Master Sergeant relates that when appellant 
was on deployment (no date given) she injured her back while 
helping to remodel a barracks.  "She was in considerable 
pain and was given light duty for the rest of the 
deployment."  

In August 2004, the appellant was given a VA examination.  
The appellant gave a history of developing mechanical back 
pain associated with material handling in 1988.  The 
impression was thoracic scoliosis with associated early 
thoracic disc disease and mechanical thoracic back pain 
secondary to thoracic scoliosis with associated early 
thoracic disc disease.  The examiner did not comment on the 
etiology of the diagnosis.  On remand, the appellant should 
be given a new examination so that the etiology of the 
appellant's back disability may be determined.  

Accordingly, the case is REMANDED for the following action: 

1. Verify any period of ACDUTRA or 
INACDUTRA that the appellant may have had 
in February 1988 by requesting the 
appellant's points statement for 1988.  
Associate any related record with the 
claims folder.  A negative response is 
requested.  

2. Schedule the appellant for a pertinent 
VA examination to determine the nature and 
etiology of her back disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated testing, including X-rays, 
should be conducted.  All pertinent 
pathology should be noted in the 
examination report.  

For any back disability diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such 
disability had its clinical onset in 
service, increased in severity in service, 
or is otherwise related to active service.  
In answering this question, the examiner 
should address the service treatment 
records.  Complete rationale should be 
given for all opinions reached.  

3. Re-adjudicate the issue of entitlement 
to service connection for a back 
disability.  If the decision remains in 
any way adverse to the appellant, she and 
her representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


